Yeates, J.
declared, that the general rule was, that a plaintiff should recover possession in ejectment, according to his right at the time of the ejectment brought; and he must lay his demise after his title accrued. But if he was devested of his title either by act of law, or his own act pending the suit, the court would not suffer him to recover the possession adverse to the will of the party in whom the title became vested ; for this would be perverting the remedy by ejectment, and be productive of injustice. The mortgagees had not substituted themselves as co-defendants; nor could they interfere in this business, so far as it respected nominal damages and costs.
By agreement, a verdict was taken for the plaintiff with six *383cents damages and six cents costs, subject to the court’s opinion in Bank, whether the plaintiff could recover under the foregoing statement of facts, the damages' and costs in the several suits.
If the plaintiff be divested by a sheriff’s sale after suit brought, he may have judgment for nominal damages and cost: Freedly v. Mitchell, 2 Pa. ioo.
Messrs. Rawle and Gibson, pro quer.
Messrs. Ingersoll and Dallas, pro def
Upon the case being opened in Bank, the chief justice declared, that he fully concurred in the opinion expressed at the tidal; *and that as the plaintiff was entitled at the time R of the suit brought, he might under the circumstances of ^ 3 4 this case, recover his damages and costs ; to which Bracken-ridge, J. assented. Whereupon it was agreed, that judgment should be entered for the plaintiff for damages and costs.